DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following items as described in the specification:
Four corners (Specification ¶ 0041)
Upper end (Specification ¶ 0041)
Lower end (Specification ¶ 0041)
Front face (Specification ¶ 0042)
Rear face (Specification ¶ 0042)
First cloth (Specification ¶ 0044)
Second cloth (Specification ¶ 0044)
Vertical center of the right rear rim (Specification ¶ 0051)
Third cloth (Specification ¶ 0062)
Fourth cloth (Specification ¶ 0064)
Trunk (Specification ¶ 0071)
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following listed items must be shown or the feature(s) canceled from the claim(s):  
Four corners (Claims 1 and 3)
Upper end (Claims 1 and 3)
Lower end (Claims 1 and 3)
Short sleeve(s) (Claims 5, 11, and 12)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the reference characters "13” and "18" have both been used to designate the “second upper area.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The current specification appears to be a machine translation into English from a foreign document and is replete with grammatical and idiomatic errors. A correction is required with a statement that the specification contains no new matter.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: Posture Correcting Garment
The disclosure is objected to because of the following informalities:
“texture” should read “textile” (¶ 0008, ¶0065)
Appropriate correction is required. For the purpose of examination and applying the art, the term “texture” has been interpreted as “textile” to be consistent with the instant disclosure.
“clothes” should read “cloths” or preferably “material” (¶ 0044).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The current claims appear to be a machine translation into English from a foreign document and are replete with grammatical and idiomatic errors. A correction is required with a statement that the claims contains no new matter.
Claim 8 is rejected because recites the limitation “second upper area of the rear body.” Claim 8 depends on Claim 1 and Claim 1 did not introduce the term “second upper area of the rear body”, nor was this term introduced in the Specification. As such, there is insufficient antecedent basis for this limitation in the claim. For the purpose of examination and applying the art the term “second upper area of the rear body” has been interpreted as “first protective barrier” to be consistent with the instant disclosure.
Claims 7, 17, 19, and 20 are rejected because the combination of terms “the range from approximately 0.05 to approximately 0.9” renders the term indefinite. The terms “range” and “approximately” are a relative terms which are not defined in the specification in such a manner as to enable one of ordinary skill in the art to determine the metes and bounds of the claim. Further, while it is noted that terms such as “range” and “approximately” are not indefinite, per se, in this particular case there is indefiniteness introduced by the upper and lower bounds (e.g. Does “a range of approximately” include 0.0 or 1.0? Does the range include multiple ranges such as .05-.02,  .02-.1, and .1-.9? What is the unit of measure?). See also MPEP §2.173.05 (b).
Claims 7, 17, 18, 19, and 20 are further rejected because the term "X/Y" is indefinite as the term “X/Y” is a relative term which is not defined in the specification in such a manner as to enable one of ordinary skill in the art to determine the metes and bounds of the claim. Further, while it is noted that terms such as “X/Y” are not indefinite, per se, in this particular case there is indefiniteness introduced by the upper and lower bounds (e.g. is “X/Y” addition, division, or a ratio?). See also MPEP §2.173.05 (b).
Claims 6, 8, 13, 14, 15, and 16 are rejected as being indefinite. As a threshold matter the claims contain multiple recitations to "a percentage." It is unclear if these are intended to be the same recitation to a single percentage value or are separate. The claims also contain multiple recitations to "the same percentage" but since there are multiple percentages claimed, it is unclear what is referred to by the "same percentage."
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11, 13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kido et al. (US Pat App No 2014/0366241 A1).
Regarding Claim 1, Kido et al. teaches garment (clothing: 1) configured to cover at least a portion of the upper body of a wearer (upper body of a wearer: [¶0610], Claim 1), comprising: a tubular body extending vertically (annotated Kido Fig. 1), including: a front body (front body: 2); and a rear body (back body: 3) connected with the front body to form a neckline ([¶0064], annotated Kido Fig. 1), a hem (annotated Kido Fig. 1),  a right armhole (annotated Kido Fig. 1), and a left armhole (annotated Kido Fig. 1), wherein: the hem is disposed below the neckline (annotated Kido Fig. 1); the right armhole is disposed right of the neckline (annotated Kido Fig. 1); the left armhole is disposed left of the neckline (annotated Kido Fig. 1); and a first upper area of the rear body with four corners at the upper and lower ends of the right armhole and the left armhole has a minimum horizontal width shorter than a second upper area of the front body with four corners at the upper and lower ends of the right armhole and the left armhole ([¶0075], annotated Kido Fig. 1); a right sleeve (sleeves: 4) and a left sleeve (sleeves: 4) with adjustable stretching stress to enhance a scapula drawing effect [¶0097].

    PNG
    media_image1.png
    646
    895
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    670
    867
    media_image2.png
    Greyscale

Kido does not teach a right sleeve capable of generating a longitudinal tension of 25 cN or more when longitudinally stretched by 10 %. Nor does Kido teach a left sleeve connected with the left armhole and capable of generating a longitudinal tension of 25 cN or more when longitudinally stretched by 10%. 
While Kido does not teach the exact “longitudinal tension” and/or percentage of “longitudinal stretch” as the current application, Kido does teach sleeves with adjustable stretching stress to enhance a scapula drawing effect [¶0097], clothing that guides a motion or the state of the upper body of a wearer to a proper posture (Abstract), and is considered analogous art. As such, it would have been obvious to one having ordinary skill in the art at the time of invention to determine where in a disclosed set of tension-to-stretch ranges the optimum combination of percentages to modify the left and right sleeve to have an optimum tension-to-stretch range to improve posture (MPEP §2144). Further, it is not inventive to discover the optimum or workable ranges by inventive experimentation (MPEP §716.02(d)).
Regarding Claim 2, the modified garment of Kido et al. teaches all the limitations of Claim 1, as disclosed above. Kido et al. does not teach a right sleeve nor a left sleeve able to garment generate a circumferential tension of 25 cN or more, when circumferentially stretched by 10%.
While Kido does not teach the exact “circumferential tension” and/or percentage of “circumferential stretch” as the current application, Kido does teach sleeves with adjustable stretching stress to enhance a scapula drawing effect [¶0097], clothing that guides a motion or the state of the upper body of a wearer to a proper posture (Abstract), and is considered analogous art. As such, it would have been obvious to one having ordinary skill in the art at the time of invention to determine where in a disclosed set of tension-to-stretch ranges the optimum combination of percentages to modify the left and right sleeve to have an optimum tension-to-stretch range to improve posture (MPEP §2144). Further, it is not inventive to discover the optimum or workable ranges by inventive experimentation (MPEP §716.02(d)).
Regarding Claims 4 and 9, the modified device of Kido et al. teaches all the limitations of Claim 1. However, the limitations “a long sleeve covering the upper right arm of a wearer and at least a portion of the lower right arm of the wearer” and “a long sleeve covering the upper left arm of a wearer and at least a portion of the lower left arm of the wearer” depends on the use and appears to impart no structural limitations beyond those already disclosed and therefore anticipated by the modified garment of Kido et al. (MPEP §2114). One can prove that this is merely an intended use by considering that Applicant has claimed that the sleeves must cover certain “portions” of the wearer’s arm. In the context of these claims, Applicant has not provided further limitations as to how the wearer’s arm is measured or how the sleeve is objectively measured. Considering the modified Kido et al. teaches a sleeve that could cover the claimed portions of a wearers arm, it is a trivial matter to show that Kido et al. is capable of meeting this limitation. For example, since the size of a wearer’s arm is not standard, one could choose a wearer whose upper and lower arm is covered by the sleeve of the modified Kido et al. and exclude wearers whose arms would not be covered as disclosed by limitations of the instant claim. 
Regarding Claims 5 and 11, the modified device of Kido et al. teaches all the limitations of Claim 1. However, the limitations “a short sleeve covering the upper right arm of a wearer” and “a short sleeve covering the upper left arm of a wearer” depends on the use and appears to impart no structural limitations beyond those already disclosed and therefore anticipated by the modified garment of Kido et al. (MPEP §2114). One can prove that this is merely an intended use by considering that Applicant has claimed that the sleeves must cover certain “portions” of the wearer’s arm. In the context of these claims, Applicant has not provided further limitations as to how the wearer’s arm is measured or how the sleeve is objectively measured. Considering the modified Kido et al. teaches a sleeve that could cover the claimed portions of a wearers arm, it is a trivial matter to show that Kido et al. is capable of meeting this limitation. For example, since the size of a wearer’s arm is not standard, one could choose a wearer whose upper and lower arm is not covered by the sleeve of the modified Kido et al. and exclude wearers whose lower arms would be covered by the sleeve. 
Regarding Claim 6, 8, 13, 15, and 16, the modified device of Kido et al. teaches all the limitations of Claim 1, as disclosed above. While Kido does not teach the exact limitations “circumferentially stretched by a percentage” to generate a “circumferential tension not weaker than a longitudinal tension” so that both sleeves are “longitudinally stretched by the same percentage” as the current application, however an elongation of in both the clothing body in the length direction and the chest width direction and a tightening in the circumferential direction [¶0106], clothing that guides a motion or the state of the upper body of a wearer to a proper posture (Abstract), and is considered analogous art. It is not inventive to discover the optimum or workable ranges by inventive experimentation (MPEP §716.02(d)). As such, it would have been obvious to one having ordinary skill in the art at the time of invention to determine where in a disclosed set of tension-to-stretch ranges the optimum combination of percentages to modify the garment to have an optimum tension-to-stretch range to improve posture (MPEP §2144).
Regarding Claim 7, 17, 19, and 20, the modified device of Kido et al. teaches all the limitations of Claim 1, as disclosed above. Kido et al. further teaches the garment wherein when the minimum horizontal width of the upper area of the front body is X and the minimum horizontal width of the upper area of the rear body is Y, Y/X falls within a range from approximately 0.05 to approximately 0.9 ([¶0087]; disclosed as the ratio of chest width to back width of 1.1 to 1.6, which is equivalent to a ratio of an upper area of the rear body to upper area of the front body of 0.625 -0.909, which falls within the range as specified by the instant claim). 
Claims 3, 10, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kido et al. (US Pat App No 2014/0366241 A1).
Regarding Claim 3, Kido et al. teaches garment (clothing: 1) configured to cover at least a portion of the upper body of a wearer (upper body of a wearer: [¶0610], Claim 1), comprising: a tubular body extending vertically (annotated Kido Fig. 1), including: a front body (front body: 2); and a rear body (back body: 3) connected with the front body to form a neckline ([¶0064], annotated Kido Fig. 1), a hem (annotated Kido Fig. 1),  a right armhole (annotated Kido Fig. 1), and a left armhole (annotated Kido Fig. 1), wherein: the hem is disposed below the neckline (annotated Kido Fig. 1); the right armhole is disposed right of the neckline (annotated Kido Fig. 1); the left armhole is disposed left of the neckline (annotated Kido Fig. 1); and a first upper area of the rear body with four corners at the upper and lower ends of the right armhole and the left armhole has a minimum horizontal width shorter than a second upper area of the front body with four corners at the upper and lower ends of the right armhole and the left armhole ([¶0075], annotated Kido Fig. 1); a right sleeve (sleeves: 4) and a left sleeve (sleeves: 4).
Kido et al. does not teach a right sleeve nor a left sleeve not longitudinally stretchy to generate a longitudinal tension less than 25 cN, when longitudinally stretched by 10%, but can generate a circumferential tension of 25 cN or more, when circumferentially stretched by 10%.
While Kido does not teach the exact limitations “not longitudinally stretchy to generate a longitudinal tension when longitudinally stretched,” nor the limitation of generating “a circumferential tension when circumferentially stretched” as the current application, however Kido does teach sleeves with adjustable stretching stress to enhance a scapula drawing effect [¶0097]; clothing that guides a motion or the state of the upper body of a wearer to a proper posture (Abstract), and is considered analogous art. It is not inventive to discover the optimum or workable ranges by inventive experimentation (MPEP §716.02(d)). As such, it would have been obvious to one having ordinary skill in the art at the time of invention to determine where in a disclosed set of tension-to-stretch ranges the optimum combination of percentages to modify the garment to have an optimum tension-to-stretch range to improve posture (MPEP §2144). 
Regarding Claim 10, the modified device of Kido et al. teaches all the limitations of Claim 3. However, the limitations “a long sleeve covering the upper right arm of a wearer and at least a portion of the lower right arm of the wearer” and “a long sleeve covering the upper left arm of a wearer and at least a portion of the lower left arm of the wearer” depends on the use and appears to impart no structural limitations beyond those already disclosed and therefore anticipated by the modified garment of Kido et al. (MPEP §2114). One can prove that this is merely an intended use by considering that Applicant has claimed that the sleeves must cover certain “portions” of the wearer’s arm. In the context of these claims, Applicant has not provided further limitations as to how the wearer’s arm is measured or how the sleeve is objectively measured. Considering the modified Kido et al. teaches a sleeve that could cover the claimed portions of a wearers arm, it is a trivial matter to show that Kido et al. is capable of meeting this limitation. For example, since the size of a wearer’s arm is not standard, one could choose a wearer whose upper and lower arm is covered by the sleeve of the modified Kido et al. and exclude wearers whose arms would not be covered as disclosed by limitations of the instant claim. 
Regarding Claim 12, the modified device of Kido et al. teaches all the limitations of Claim 3. However, the limitations “a short sleeve covering the upper right arm of a wearer” and “a short sleeve covering the upper left arm of a wearer” depends on the use and appears to impart no structural limitations beyond those already disclosed and therefore anticipated by the modified garment of Kido et al. (MPEP §2114). One can prove that this is merely an intended use by considering that Applicant has claimed that the sleeves must cover certain “portions” of the wearer’s arm. In the context of these claims, Applicant has not provided further limitations as to how the wearer’s arm is measured or how the sleeve is objectively measured. Considering the modified Kido et al. teaches a sleeve that could cover the claimed portions of a wearers arm, it is a trivial matter to show that Kido et al. is capable of meeting this limitation. For example, since the size of a wearer’s arm is not standard, one could choose a wearer whose upper and lower arm is not covered by the sleeve of the modified Kido et al. and exclude wearers whose lower arms would be covered by the sleeve. 
Regarding Claim 14 the modified device of Kido et al. teaches all the limitations of Claim 3, as disclosed above. While Kido does not teach the exact limitations “circumferentially stretched by a percentage” to generate a “circumferential tension not weaker than a longitudinal tension” so that both sleeves are “longitudinally stretched by the same percentage” as the current application, however an elongation of in both the clothing body in the length direction and the chest width direction and a tightening in the circumferential direction [¶0106], clothing that guides a motion or the state of the upper body of a wearer to a proper posture (Abstract), and is considered analogous art. It is not inventive to discover the optimum or workable ranges by inventive experimentation (MPEP §716.02(d)). As such, it would have been obvious to one having ordinary skill in the art at the time of invention to determine where in a disclosed set of tension-to-stretch ranges the optimum combination of percentages to modify the garment to have an optimum tension-to-stretch range to improve posture (MPEP §2144).
Regarding Claim 18, the modified device of Kido et al. teaches all the limitations of Claim 3, as disclosed above. Kido et al. further teaches the garment wherein when the minimum horizontal width of the upper area of the front body is X and the minimum horizontal width of the upper area of the rear body is Y, Y/X falls within a range from approximately 0.05 to approximately 0.9 ([¶0087]; disclosed as the ratio of chest width to back width of 1.1 to 1.6, which is equivalent to a ratio of an upper area of the rear body to upper area of the front body of 0.625 -0.909, which falls within the range as specified by the instant claim). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4 – 9, 11, 13, 15 – 17, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16479859, herein ‘859.
Although the claim(s) at issue is/are not identical, they are not patentably distinct from one another because the difference(s) between ‘859 and the instant application are obvious from one another. Specifically, for example, Claim 1 of the instant application recites “garment configured to cover at least a portion of the upper body of a wearer comprising: a front body; and a rear body, a neckline, a hem, a right armhole, and a left armhole, wherein: the hem is disposed below the neckline; the right armhole is disposed right of the neckline, the left armhole is disposed left of the neckline;” which is a broader version of the recitation “garment configured to cover at least a portion of the upper body of a wearer, comprising: a tubular body extending vertically, including: a front body; and a rear body connected with the front body to form a neckline, a hem, a right armhole, and a left armhole, wherein: the hem is disposed below the neckline; the right armhole is disposed right of the neckline; the left armhole is disposed left of the neckline” of Claim 1 of ‘859.  
Additionally, Claim 1 of the current application discloses “the left armhole is disposed left of the neckline; and a first upper area of the rear body with four corners at the upper and lower ends of the right armhole and the left armhole has a minimum horizontal width shorter than a second upper area of the front body with four corners at the upper and lower ends of the right armhole and the left armhole” which is minor and obvious in view of “an upper area of the rear body with four corners at the upper and lower ends of the right armhole and the left armhole has a minimum horizontal width shorter than an upper area of the front body with four comers at the upper and lower ends of the right armhole and the left armhole” of Claim 1 in ‘859.  Differentiating rear and front body with “first upper area” and “second upper area”, respectively, is minor and obvious as Claim 1 of ‘859.
Furthermore, Claim 1 of the current application discloses “a right sleeve connected with the right armhole and capable of generating a longitudinal tension of 25 cN or more, when longitudinally stretched by 10%; and a left sleeve connected with the left armhole and capable of generating a longitudinal tension of 25 cN or more, when longitudinally stretched by 10%,” value which is not only broader but also obvious as the claimed values are merely an optimum or workable range of “a right sleeve configured to be worn on and fit the right arm of the wearer, connected with the right armhole, and capable of generating a longitudinal tension of 100 cN or more, when longitudinally stretched by 50%; and a left sleeve configured to be worn on and fit the left arm of the wearer, connected with the left armhole, and capable of generating a longitudinal tension of 100 cN or more, when longitudinally stretched by 50%,” in Claim 1 of ‘859. 
Claim 1 of the instant application recites a garment which is a broader version of the recitation the garment of Claim 1 of ‘859.  Therefore, any infringement over the limitation in the double patent would also infringe over the limitation in Claim 1.  Hence, the instant claim does not differ from the scope of the limitation in ‘859 in a patentably distinct manner and merits a nonstatutory double patenting rejection.
Claim 2 of the instant application includes circumferential tension values which are obvious in light of Claim 2 of ‘859.
Claims 4 and 9 of the instant application includes long sleeves values which are obvious in light of Claim 3 and 8 of ‘859.
Claims 5 and 11 of the instant application includes short sleeves values which are obvious in light of Claim 4 and 9 of ‘859.
Claims 6, 13, 15, and 16 of the instant application includes an upper area of the rear body and upper area of the front body with a circumferential stretch percentage and circumferential tension values for the sleeves that are obvious in light of Claims 5, 10, 12, and 14 of ‘859. Differentiating rear and front body with “first upper area” and “second upper area”, is minor and obvious as Claims 5, 10, 12, and 14 of ‘859.
Claims 7, 17, 19, 20 of the instant application include minimum horizontal width values which are obvious in light of Claim 6, 11, 13, and 15 of ‘859.
Claim 8 of the instant application includes an upper area of the rear body and front body generating a circumferential tension of the same magnitude as a longitudinal tension value for the sleeves, which are obvious in light of Claim 7, 16, 17, and 18 of ‘859.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 3, 10, 12, 14, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16479859, herein ‘859.
Although the claim(s) at issue is/are not identical, they are not patentably distinct from one another because the difference(s) between ‘859 and the instant application are obvious from one another. Specifically, for example, Claim 3 of the instant application recites “garment configured to cover at least a portion of the upper body of a wearer comprising: a front body; and a rear body, a neckline, a hem, a right armhole, and a left armhole, wherein: the hem is disposed below the neckline; the right armhole is disposed right of the neckline, the left armhole is disposed left of the neckline;” which is a broader version of the recitation “garment configured to cover at least a portion of the upper body of a wearer, comprising: a tubular body extending vertically, including: a front body; and a rear body connected with the front body to form a neckline, a hem, a right armhole, and a left armhole, wherein: the hem is disposed below the neckline; the right armhole is disposed right of the neckline; the left armhole is disposed left of the neckline” of Claim 1 of ‘859.  
Additionally, Claim 3 of the current application discloses “the left armhole is disposed left of the neckline; and a first upper area of the rear body with four corners at the upper and lower ends of the right armhole and the left armhole has a minimum horizontal width shorter than a second upper area of the front body with four corners at the upper and lower ends of the right armhole and the left armhole” which is minor and obvious in view of “an upper area of the rear body with four corners at the upper and lower ends of the right armhole and the left armhole has a minimum horizontal width shorter than an upper area of the front body with four comers at the upper and lower ends of the right armhole and the left armhole” of Claim 1 in ‘859.  Differentiating rear and front body with “first upper area” and “second upper area”, respectively, is minor and obvious as Claim 1 of ‘859.
Furthermore, Claim3 of the current application discloses “a right sleeve that is not longitudinally stretchy to generate a longitudinal tension less than 25 cN, when longitudinally stretched by 10%, but can generate a circumferential tension of 25 cN or more, when circumferentially stretched by 10%; and a left sleeve that is not longitudinally stretchy to generate a longitudinal tension less than 25cN, when longitudinally stretched by 10%, but can generate a circumferential tension of 25cN or more, when circumferentially stretched by 10%” which is not only broader but also obvious as the claimed values are merely an optimum or workable range of “a right sleeve configured to be worn on and fit the right arm of the wearer, connected with the right armhole, and capable of generating a longitudinal tension of 100cN or more, when longitudinally stretched by 50%; and a left sleeve configured to be worn on and fit the left arm of the wearer, connected with the left armhole, and capable of generating a longitudinal tension of 100cN or more, when longitudinally stretched by 50%,“ in Claim 1 of ‘859. 
Claim 3 of the instant application recites a garment which is a broader version of the recitation the garment of Claim 1 of ‘859.  Therefore, any infringement over the limitation in the double patent would also infringe over the limitation in Claim 1.  Hence, the instant claim does not differ from the scope of the limitation in ‘859 in a patentably distinct manner and merits a nonstatutory double patenting rejection.
Claim 10 of the instant application include long sleeves values which are obvious in light of Claim 3 and 8 of ‘859.
Claim 12 of the instant application includes short sleeves values which are obvious in light of Claim 4 and 9 of ‘859.
Claim 14 of the instant application includes an upper area of the rear body and upper area of the front body with a circumferential stretch percentage and circumferential tension values for the sleeves that are obvious in light of Claims 5, 10, 12, and 14 of ‘859. Differentiating rear and front body with “first upper area” and “second upper area”, is minor and obvious as Claims 5, 10, 12, and 14 of ‘859.
Claims 18 of the instant application include minimum horizontal width values which are obvious in light of Claim 6, 11, 13, and 15 of ‘859.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Prior art made of record and not relied up on is considered pertinent to applicant’s disclosure. Kawahara (US 2011/0131697 A1) teaches a garment with a hard to stretch region provided in a rear body part with the rest of the garment having much higher stretch ability, however this garment does not teach the upper rear area having a smaller horizontal width than the upper front area. Pihl (US 2020/0128893) teaches a stretchy garment with the upper rear area having the upper rear area having a trelated prior art successfully written and awarded a patent. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATRINA L CORLEY whose telephone number is (571)272-6448.  The examiner can normally be reached on Mon - Fri; 9:30 am - 5:30 p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATRINA CORLEY/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732